Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al. (US 2018/0092125 hereafter Sun’125). 

For claims 1, 6,  Sun’125 discloses a user terminal (UE 202a Figure 2)  comprising: a transmission section (308 Figure 3 UL transmission mode selection [0050]) that performs UL grant-free transmission (grant-free mode [0050])  in which UL data (e.g. 212, 211 Figure 2) is transmitted without (grant-free [0041]) a UL transmission indication (e.g. 231 Figure 2) from a radio base station (204 Figure 2 [0040]); and a control section (302 processor Figure 3) that controls change of parameters (e.g. configuration message from BS 605 Figure 6) for use for the UL grant-free transmission ([0009] allowing grant-free mode), switching of UL grant-free transmission to UL grant-based transmission (dynamically switch based on network loading/conditions [0007] Figure 6), and stopping of UL grant-free transmission (disable grant-free 640 Figure 6), based on physical layer signaling ([0081] grant-free mode configuration via DCI at various layers including layer 1, OSI physical layer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 4, 7, 8, are rejected  under 35 U.S.C. 103 as being unpatentable over Sun’125 in view of Ma et al. (US 2018/0139774 hereafter Ma’774).

For claim 2, Sun’125 discloses receiving a configuration message from the base station switching between UL grant-free and UL grant-based transmissions based on  physical layer DCI (L1 [0081]). Sun’125 does not explicitly disclose the DCI based on bit information of a given field.
However, Ma’774,  in the same field of grant-free uplink transmissions, discloses a user terminal (UE Figure 4B) performing UL grant-transmission (414 Figure 4B [0137] operating in GF mode), change of parameters for UL grant-free transmission (415 Figure 4B signal switch to GB mode via DCI [0147]) switching of the UL grant-free transmission to the UL grant-based transmission ([0139] TRP perform a grant-free to grant-based switch), and the stopping of the UL grant-free transmission ([0148] UE switch to GB mode), based on bit information of a given field included in the physical layer signaling ([0147] the DCI may contain a new field for the GF to GB indicator which may contain only one bit). 
It would have been obvious for one of ordinary skill in the art to incorporate the teachings of Ma’774 of a new field in the DCI for supporting both grant-free and grant-based UL transmission to improve the transmission efficiency [0018].

For claim 7, Sun’125 and Ma’774 discloses wherein the control section (UE receiver) determines a UL grant-free configuration (DCI in layer 1 [0081 Sun]), to which functional information indicated by the physical layer signaling is applied, based on bit information of the physical layer signaling ([0147 Ma] the DCI may contain a new field for the GF to GB indicator which may contain only one bit). 

For claim 3, Ma’744  discloses wherein the control section performs at least one of the change of parameters for use for the UL grant-free transmission (414 Figure 4B) , the switching of the UL grant-free transmission to the UL grant-based transmission (415 Figure 4B), and the stopping of the UL grant-free transmission ([0148] UE switch to GB mode), based on a UL resource specified by the physical layer signaling ([0137] UE in GF mode perform UL transmission based on the assigned transmission resource). 

For claim 8, Sun’125 and Ma’774 discloses wherein the control section (UE receiver) determines a UL grant-free configuration (DCI in layer 1 [0081 Sun]), to which functional information indicated by the physical layer signaling is applied, based on bit information of the physical layer signaling ([0147 Ma] the DCI may contain a new field for the GF to GB indicator which may contain only one bit).

For claim 4, Sun’125 and Ma’744 discloses the user terminal determines a UL grant-free configuration, to which functional information ([0081 Sun] grant-free mode configuration) indicated by the physical layer signaling is applied (layer 1 downlink control information DCI [0081 Sun]) , based on bit information of the physical layer signaling ([0147 Ma] the DCI may contain a new field that indicates the UE is being switched from GF mode to GB mode; the indicator may contain only 1 bit). 

Claims 5, 9, 10, 11  rejected under 35 U.S.C. 103 as being unpatentable over Sun’125 in view of Ma’774 and further in view of Sun et al. (US 2018/0098349 hereafter Sun’349).
For claim 5, 9, 10, 11, neither Sun’125 nor Ma’774 explicitly disclose a semi-persistent scheduling of a given periodicity. However, Sun’349 in the same field of scheduling multiple types of uplink grants discloses a user terminal (scheduled 204 Figure 6 [0003] UE are generally scheduled in each subframe or slot) wherein the control section controls the UL grant-free transmission (e.g. dynamic scheduling grant when data is available [0004]) based on a configuration of UL 32854732semi-persistent scheduling of a given periodicity or less (Figure 7 semi-persistent scheduling with a periodicity [0085]) , and a configuration ([0087] in response to a request by the scheduled) of skipping operation for UL transmission ([0091] choose whether or not to use the grant) in resources configured for UL transmission depending on whether or not there is UL data to transmit ([0091] contention-based SPS uplink grant to support low-latency and/or small packets, UE 204 may not have any traffic to send).

It would have been obvious to one of ordinary skill in the art to skip UL grants when there is no data to transmit, as taught by Sun’349, as a form of semi-persistent scheduling, to support low-latency transmissions [0005]. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BASIL MA/Examiner, Art Unit 2415